Exhibit 32 Certification by the Chief Financial Officer and Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. 1350, each of the undersigned officers of Sterling Construction Company, Inc., a Delaware corporation (the “Company”), does hereby certify that the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2014 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 12, 2014 /s/ Peter E. MacKenna Peter E. MacKenna Chief Executive Officer Dated: May 12, 2014 /s/ Thomas R. Wright Thomas R. Wright Chief Financial Officer
